Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 09, 2018

The Court of Appeals hereby passes the following order:

A18E0048. SHANAHAN v. SHANAHAN.

      Applicant Kevin Shanahan has filed a timely motion for extension of time to
file his application for discretionary appeal. The motion is hereby GRANTED;
provided, that the applicant shall file his application by June 11, 2018. See OCGA
§ 5-6-39 (a) (5); Court of Appeals Rule 31 (i).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/09/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.